             Case 3:16-md-02741-VC Document 3979 Filed 05/31/19 Page 1 of 6



1    ANDRUS WAGSTAFF, PC
     Aimee H. Wagstaff (SBN 278480)
2
     aimee.wagstaff@andruswagstaff.com
3    7171 W. Alaska Drive
     Lakewood, CO 80226
4    Tel: (303) 376-6360
     Fax: (303) 376-6361
5

6    MOORE LAW GROUP, PLLC
     Jennifer A. Moore (SBN 206779)
7    jennifer@moorelawgroup.com
     1473 South 4th Street
8    Louisville, KY 40208
     Tel: (502) 717-4080
9    Fax: (502) 717-4086
10   Counsel for Plaintiff
11
                               UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
13    IN RE: ROUNDUP PRODUCTS                         MDL No. 2741
14    LIABILITY LITIGATION
                                                      Case No. 16-md-02741-VC
15
      This document relates to:                       PLAINTIFF’S MOTION TO
16
      Hardeman v. Monsanto Co., et al.,               AMEND THE JUDGMENT TO
17    3:16-cv-0525-VC;                                CLARIFY PRE AND POST-
                                                      JUDGMENT INTEREST RATES
18

19

20

21

22

23

24

25

26

27

28                                           1
         PLAINTIFF’S MOTION TO AMEND THE JUDGMENT TO CLARIFY PRE AND POST-JUDGMENT
                                       INTEREST RATES
             Case 3:16-md-02741-VC Document 3979 Filed 05/31/19 Page 2 of 6



1
     TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
2
     PLEASE TAKE NOTICE THAT beginning on July 2, 2019 at 1:00 p.m. in Courtroom 4 of the
3
     United States District Court, Northern District of California, located at 450 Golden Gate Avenue,
4
     San Francisco, CA 94102, or as ordered by the Court, Plaintiff will move to amend the judgment
5
     in Pretrial Order No. 145 [Dkt. 3604] to clarify the applicable prejudgment and post-judgment
6
     interest rates. A supporting memorandum is filed herewith.
7
     Dated: 5/31/2019                                    Respectfully submitted,
8

9                                                        /s/ Jennifer A. Moore
                                                         Jennifer A. Moore (SBN 206779)
10                                                       jennifer@moorelawgroup.com
                                                         MOORE LAW GROUP, PLLC
11                                                       1473 South 4th Street
                                                         Louisville, KY 40208
12                                                       Tel: (502) 717-4080
13
                                                         Aimee H. Wagstaff (SBN 278480)
14                                                       aimee.wagstaff@andruswagstaff.com
                                                         ANDRUS WAGSTAFF, P.C.
15                                                       7171 W. Alaska Drive
                                                         Lakewood, CO 80226
16
                                                         Tel: (303) 376-6360
17
                                                         Counsel for Plaintiff
18

19

20

21

22

23

24

25

26

27

28                                           2
         PLAINTIFF’S MOTION TO AMEND THE JUDGMENT TO CLARIFY PRE AND POST-JUDGMENT
                                       INTEREST RATES
               Case 3:16-md-02741-VC Document 3979 Filed 05/31/19 Page 3 of 6



1
                            MEMORANDUM OF POINTS AND AUTHORITIES
2
              I.       Introduction
3
              Plaintiff respectfully moves the Court to amend Pretrial Order No. 145: Judgment [Dkt.
4
     3604] to clarify the applicable rate of pre and post-judgment interest. 1 As the Court explained in
5
     Pretrial Order No. 144 [Dkt. No. 3603], “[i]n diversity actions, state law determines the rate of
6
     prejudgment interest, and postjudgment interest is governed by federal law.” AT&T Co. v. United
7
     Comp. Sys., Inc., 98 F.3d 1206, 1209 (9th Cir. 1996); see also 28 U.S.C. § 1961. The judgment
8
     entered on May 3, 2019 [Dkt. 3604] specifies the post-judgment interest rate, stating that
9

10
     Defendant Monsanto Company shall pay interest upon this judgment at the federal interest rate

11   governed by 28 U.S.C. § 1961. The judgment is silent as to prejudgment interest and, therefore,

12   Plaintiff asks the Court to amend the judgment to clarify the rate of prejudgment interest that

13   applies in addition to the post-judgment interest rate. 2

14            II.      Discussion
                       A. Applicable State Law Controls Awards Of Prejudgment Interest And
15
                          California Law Provides Prejudgment Interest As A Matter Of Right.
16            Plaintiff’s First Amended Complaint [Dkt. 2617-12] contains a prayer for relief that
17
     includes prejudgment interest. See Adler v. Pasadena, 229 Cal. App.2d 518 (1964) (interest may
18
     be awarded even where “there is no specific prayer.”). In diversity cases, such as this, state law
19
     controls the availability and amount of prejudgment interest. Attebury Grain, LLC v. VAC Props.,
20
     LLC, 2017 U.S. Dist. LEXIS 211173, *18 (C.D. Cal. 2017) (citing James B. Lansing Sound, Inc.
21
     v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 801 F.2d 1560, 1569 (9th Cir. 1986)). California
22

23
     1
       02 Micro Int’l Ltd. v. Monolithic Power Sys., 420 F. Supp.2d 1070 (N.D. Cal. 2006) (“District courts in this circuit
24   have amended judgments to specify the amount of prejudgment interest pursuant to Rule 59(e).”); see also Jenkins v.
     Whittaker Corp., 785 F.2d 720, 737 (9th Cir. 1986) (“Rule 59(e) was intended to deal with the correction of error,
25   not the initial granting of relief. Such a prejudgment interest motion does not ask the court to reconsider or correct
     its own mistakes, because the court has not previously considered or decided the issue. The motion addresses an
26   issue collateral to the main cause of action, requiring an inquiry unrelated to the merits that cannot be made until the
     moving plaintiff has “prevailed” on the merits.”).
27   2
       Plaintiff met and conferred with Defendant to determine if Defendant would stipulate to the amount of
     prejudgment interest. Defendant would not agree to the amount.
28                                                                3
           PLAINTIFF’S MOTION TO AMEND THE JUDGMENT TO CLARIFY PRE AND POST-JUDGMENT
                                                        INTEREST RATES
             Case 3:16-md-02741-VC Document 3979 Filed 05/31/19 Page 4 of 6



1
     Civil Code 3287 provides that prejudgment interest shall be awarded as a matter of right on
2
     damages certain or capable of being made certain by calculation from the day upon which the
3
     right to recover vested. Id. “In order to recover prejudgment interest under California law,
4
     damages must have been calculable at the time. In cases where interest is awarded on non-
5
     contractual claims, the rate is 7% per annum from the date the claim arose.” Attebury Grain, 2017
6
     U.S. Dist. LEXIS 211173 at *18.
7
            Here, California state law governs the availability of prejudgment interest and provides
8
     Mr. Hardeman with the right of prejudgment interest as to all ascertainable damages. See
9

10
     Cataphora Inc. v. Parker, 848 F. Supp.2d 1064, 1072 (N.D. Cal. 2012) (“If the amount owing can

11   be calculated and determined from statements rendered by the plaintiff to the defendant and those

12   statements are found to be true and correct, it is a matter of mere calculation and prejudgment

13   interest can be awarded.”) (internal citations omitted). Inherently nonpecuniary and unliquidated

14   damages claims, such as those for emotional injury, are not subject to prejudgment interest under

15   California law; however, losses subject to precise calculation, such as medical expenses, allow
16   for prejudgment interest. In re Pago Pago Aircrash, 525 F. Supp. 1007 (C.D. Cal. 1981) (“[I]n
17   addition to prejudgment interest on those portions of the verdicts that constitute recovery for paid
18   medical expenses, paid funeral expenses, and lost property, prejudgment interest will be awarded
19   in those cases decided under California law on those amounts of the verdicts constituting recovery
20   for loss of earnings, services or support which would have accrued between the date of the
21
     accident and the date of the verdict in each case.”).
22
            It is undisputed that the verdict for Mr. Hardeman’s past economic loss, which represents
23
     his past medical expenses, meets the statutory requirement of certainty; particularly as here, the
24
     parties stipulated to the total of medical expenses [Dkt. 113]. Levy-Zenter Co. v. Southern Pac.
25
     Transportation Co., 74 Cal. App. 3d 762, 799 (1977) (“The question presented is whether the
26
     damages meet the statutory requirement of certainty or capable of being made certain for fixing
27
     prejudgment interest as to exact time and amount, where damages are entered into by stipulation
28                                           4
         PLAINTIFF’S MOTION TO AMEND THE JUDGMENT TO CLARIFY PRE AND POST-JUDGMENT
                                       INTEREST RATES
               Case 3:16-md-02741-VC Document 3979 Filed 05/31/19 Page 5 of 6



1
     or admission, or where the answers to interrogatories provide the defendant with an amount
2
     certain that remains undisputed.”).
3
             Accordingly, Plaintiff respectfully requests the Court amend the judgment to clarify that
4
     Defendant, Monsanto Company, shall pay prejudgment interest at the rate of 7% on the amount
5
     of compensatory damages awarded for past economic loss ($200,967.10) and post-judgment
6
     interest at the federal interest rate governed by 28 U.S.C. § 1961 as to the total judgment of
7
     $80,267,634.10, plus costs and prejudgment interest. See Air Separation v. Underwriters at
8
     Lloyd’s of London, 45 F.3d 288, 290-291 (9th Cir. 1994) (holding post-judgment interest also
9

10
     applies to the prejudgment interest component of a district court’s money judgment). Prejudgment

11   interest should begin from the date of filing the complaint, February 1, 2016. See Bullock v. Philip

12   Morris USA, Inc., 198 Cal. App. 4th 543 (2011); Levy-Zenter Co. v. Southern Pac. Transportation

13   Co., 74 Cal. App. 3d 762 (1977); Coulter v. Howard, 113 Cal. App. 208 (1931). Accordingly,

14   Plaintiff is entitled to prejudgment interest in the amount of $45,748.92 and respectfully requests

15   the Court amend the judgment to reflect such. 3 A proposed Amended Judgment is tendered
16   herewith.
17

18   Dated: 5/31/2019                                              Respectfully submitted,
19
                                                                   /s/ Jennifer A. Moore
20                                                                 Jennifer A. Moore (SBN 206779)
                                                                   jennifer@moorelawgroup.com
21                                                                 MOORE LAW GROUP, PLLC
                                                                   1473 South 4th Street
22                                                                 Louisville, KY 40208
                                                                   Tel: (502) 717-4080
23
                                                                   and
24

25

26
     3
       Plaintiff calculated the prejudgment interest on the amount of past economic damages of $200,967.10 at the rate of
27   7% beginning on February 1, 2016 to the date of judgment, May 3, 2019. For the years 2016, 2017, and 2018,
     interest equals $14,067.70 per year and $3,545.83 from February 1, 2019 to May 3, 2019 for a total of $45,748.92.
28                                                              5
           PLAINTIFF’S MOTION TO AMEND THE JUDGMENT TO CLARIFY PRE AND POST-JUDGMENT
                                                       INTEREST RATES
             Case 3:16-md-02741-VC Document 3979 Filed 05/31/19 Page 6 of 6



1                                                         Aimee H. Wagstaff (SBN 278480)
                                                          aimee.wagstaff@andruswagstaff.com
2
                                                          ANDRUS WAGSTAFF, P.C.
3                                                         7171 W. Alaska Drive
                                                          Lakewood, CO 80226
4                                                         Tel: (303) 376-6360
5                                                         Counsel for Plaintiff
6

7

8                                    CERTIFICATE OF SERVICE

9           I certify that on May 31, 2019, I electronically filed the foregoing document with the Clerk

10   of the Court using the CM/ECF system, which will send notification of such filing to the CM/ECF

11   participants registered to receive service in this MDL.

12
                                                          /s/ Jennifer A. Moore______________
13
                                                          Jennifer A. Moore (SBN 206779)
14                                                        jennifer@moorelawgroup.com

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           6
         PLAINTIFF’S MOTION TO AMEND THE JUDGMENT TO CLARIFY PRE AND POST-JUDGMENT
                                       INTEREST RATES
